EXHIBIT 10.1

 

SIMPLE AGREEMENT FOR FUTURE TOKENS (SAFT)

 

NOTICE TO RESIDENTS OF CANADA

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND ONE DAY AFTER THE
LATER OF: (I) THE ISSUE DATE; AND (II) THE DATE THE ISSUER BECAME A REPORTING
ISSUER IN ANY PROVINCE OR TERRITORY OR TOKENS ARE ISSUED HEREUNDER PURSUANT TO A
DETERMINATION BY THE BRITISH COLUMBIA SECURITIES COMMISSION THAT THE TOKENS ARE
NOT SECURITIES.

 

NOTICE TO RESIDENTS OF THE UNITED STATES

 

THIS INSTRUMENT AND ANY TOKENS OR SECURITIES ISSUABLE PURSUANT HERETO HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “U.S.
SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE U.S. SECURITIES ACT AND
THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. HOLDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.

 

NOTICE TO RESIDENTS OF THE UNITED KINGDOM

 

IN THE UNITED KINGDOM THIS DOCUMENT IS BEING DISTRIBUTED ONLY TO, AND IS
DIRECTED ONLY AT (AND ANY INVESTMENT ACTIVITY TO WHICH IT RELATES WILL BE
ENGAGED ONLY WITH): (i) INVESTMENT PROFESSIONALS (WITHIN THE MEANING OF ARTICLE
19(5) OF THE FINANCIAL SERVICES AND MARKETS ACT 2000 (FINANCIAL PROMOTION) ORDER
2005 AS AMENDED (THE ‘‘FPO’’)); (ii) PERSONS OR ENTITIES OF A KIND DESCRIBED IN
ARTICLE 49 OF THE FPO; (iii) CERTIFIED SOPHISTICATED INVESTORS (WITHIN THE
MEANING OF ARTICLE 50(1) OF THE FPO); AND (iv) OTHER PERSONS TO WHOM IT MAY
OTHERWISE LAWFULLY BE COMMUNICATED (ALL SUCH PERSONS TOGETHER BEING REFERRED TO
AS ‘‘RELEVANT PERSONS’’). THIS DOCUMENT HAS NOT BEEN APPROVED BY AN AUTHORISED
PERSON. ANY INVESTMENT TO WHICH THIS DOCUMENT RELATES IS AVAILABLE ONLY TO (AND
ANY INVESTMENT ACTIVITY TO WHICH IT RELATES WILL BE ENGAGED ONLY WITH) RELEVANT
PERSONS. THIS DOCUMENT IS DIRECTED ONLY AT RELEVANT PERSONS AND PERSONS WHO ARE
NOT RELEVANT PERSONS SHOULD NOT TAKE ANY ACTION BASED UPON THIS DOCUMENT AND
SHOULD NOT RELY ON IT. IT IS A CONDITION OF YOU RECEIVING AND RETAINING THIS
DOCUMENT THAT YOU WARRANT TO THE COMPANY, ITS DIRECTORS, AND ITS OFFICERS THAT
YOU ARE A RELEVANT PERSON.

 

NOTICE TO RESIDENTS OF ALL OTHER COUNTRIES OTHER THAN CANADA, THE USA , AND THE
UNITED KINGDOM

 

THE OFFER AND SALE OF THIS SECURITY INSTRUMENT HAS NOT BEEN REGISTERED UNDER ANY
LAW OR REGULATION. THIS DOCUMENT HAS NOT BEEN APPROVED BY ANY AUTHORITY OR
AUTHORIZED PERSON. THIS DOCUMENT IS DIRECTED ONLY AT PERSONS WHO MAY LEGALLY
RECEIVE IT IN THEIR DOMICILE (“A RELEVANT PERSON”). THE ONUS IS ON THE PERSON
RECEIVING THIS DOCUMENT TO DETERMINE IF THEY ARE A RELEVANT PERSON AND PERSONS
WHO ARE NOT RELEVANT PERSONS SHOULD NOT TAKE ANY ACTION BASED UPON THIS DOCUMENT
AND SHOULD NOT RELY ON IT. IT IS A CONDITION OF YOU RECEIVING AND RETAINING THIS
DOCUMENT THAT YOU WARRANT TO THE COMPANY, ITS DIRECTORS, AND ITS OFFICERS THAT
YOU ARE A RELEVANT PERSON. THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE RELEVANT LAW
OR REGULATION IN THE DOMICILE OF THE RELEVANT PERSON PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM.

 

 

 



 1 

 

 

Coral Health Research & Discovery Inc.

 

Simple Agreement for Future Tokens (the “SAFT”)

 

 

Purchase Amount: 4,500,000 Coral Health Tokens Purchase Price: 500 ETH ($500,000
USD) Lock-Up Period: Four months following conclusion of a Qualifying Token Sale

 

THIS CERTIFIES THAT in exchange for the payment by Blockchain Industries Inc.
(the “Purchaser”) of the Purchase Amount set forth above (the “Purchase Amount”)
effective the date of last signature below (the “Effective Date”) Coral Health
Research & Discovery Inc., a corporation incorporated under the Business
Corporations Act (British Columbia) (the “Company”), hereby issues to the
Purchaser the right to acquire certain units of cryptographic Coral Health
Tokens (the “Tokens”) in the Coral Health Platform, subject to the terms set
forth below.

 

See Section 2 for certain additional defined terms.

 

1.Events

 

(a)               Token Sale. In the event that the Company or any Nominated
Entity completes a Qualifying Token Sale before the expiration or termination of
this SAFT, the Company will automatically issue to the Purchaser, or will take
all reasonable steps to procure that the Nominated Entity promptly issues to the
Purchaser, as applicable, a number of Tokens based on the Purchase Amount, at
the rate of 9,000 Tokens per one ETH.. The total supply of Tokens will be fixed
in accordance with the terms set forth on Exhibit A of this SAFT, entitled
“Coral Health Token Supply”. If the Company elects to complete the Qualifying
Token Sale using a Nominated Entity, it will inform the Purchaser in writing
prior to the Qualifying Token Sale. The performance by the Nominated Entity of
the obligations of the Company under this SAFT will satisfy and fully discharge
the obligations of the Company to the Purchaser under this SAFT. In connection
with, as a condition to, and prior to the issuance of Tokens by the Company to
the Purchaser pursuant to this Section 1(a):

 

(i).the Purchaser will execute and deliver to the Company all transaction
documents related to the Qualifying Token Sale, including, without limitation,
any terms and conditions of the Qualifying Token Sale, any terms of use or end
user license agreement applicable to the Coral Health Platform, and any other
documents required pursuant to Securities Rules, as determined by the Company;
and

 

(ii).The Purchaser will deliver payment of the Purchase Amount upon execution of
this SAFT.

 

(b)              Liquidity Event. If there is a Liquidity Event before the
expiration or termination of this SAFT, the Company will pay the Purchaser an
amount equal to the Purchase Amount, due and payable to the Purchaser
immediately prior to or concurrent with, the consummation of the Liquidity
Event.

 

(c)               Dissolution Event. If there is a Dissolution Event before this
SAFT expires or terminates, to the extent funds are available, the Company will
pay the Purchaser an amount equal to the Purchase Amount, due and payable to the
Purchaser immediately prior to, or concurrent with, the consummation of the
Dissolution Event. The Purchase Amount will be paid prior and in preference to
any Distribution of any of the assets of the Company to holders of outstanding
Shares by reason of their ownership thereof. If immediately prior to the
consummation of the Dissolution Event, the assets of the Company that remain
legally available for distribution to the Purchaser and all holders of all other
SAFTs (the “Dissolving Purchasers”), as determined in good faith by the
Company’s board of directors, are insufficient to permit the payment to the
Dissolving Purchasers of their respective Purchase Amounts, then the remaining
assets of the Company legally available for distribution will be distributed
with equal priority and pro rata among the Dissolving Purchasers in proportion
to the Purchase Amounts they would otherwise be entitled to receive pursuant to
this Section 1(c).

 

(d)              Equity Contingency. If prior to the expiration or termination
of the SAFT and despite the best efforts of the Company, neither the Company nor
any Nominated Entity is able to complete a Qualifying Token Sale, the Company
may, at its sole option, elect to convert this SAFT into SAFT Shares. The
Company would then issue to the Purchaser a number of SAFT Shares in the capital
of the Company equal to the US dollar value of the Purchase Amount as of the
date and time the Company received the Purchase Amount, such US dollar value
then divided by issue price of $10.00 per SAFT Share; such SAFT Shares shall be
Class A shares, of which there shall be a total of 10,000,000 Class A shares
authorized for the Company. It will be a condition precedent to the issuance by
the Company of the SAFT Shares under this SAFT that the Purchaser execute and
deliver or otherwise become a party to any shareholder agreement of the Company
then in force between the Company and its shareholders, or such other form of
shareholder agreement including, but not limited to, any form of share transfer
restriction agreement or voting trust agreement as required by the Company.

 

 

 

 



 2 

 

 

(e)               Termination. This SAFT will expire and terminate (without
relieving the Company or the Purchaser of any obligations arising from a prior
breach of or non-compliance with this SAFT) upon either: (i) the issuance of
Tokens to the Purchaser pursuant to Section 1(a), in which case Section 3 hereof
will survive such termination and expiration; or (ii) the payment, or setting
aside for payment, of amounts due to the Purchaser pursuant to Section 1(b),
Section 1(c); or (iii) the issuance of the SAFT Shares to the Purchaser pursuant
to Section 1(d).

 

2.Definitions

 

(a)               “Change of Control” means: (i) a transaction or series of
related transactions in which more than 50% of the voting rights attaching to
the Shares of the Company are sold or are to be sold to one person or group of
persons; or (ii) a sale, lease or other disposition of all or substantially all
of the assets of the Company.

 

(b)              “Distribution” means the transfer to holders of Shares by
reason of their ownership thereof of cash or other property without
consideration whether by way of dividend or otherwise, other than dividends on
Shares payable in Shares, or the purchase or redemption of Shares by the Company
or its subsidiaries for cash or property other than: (i) repurchases of Shares
held by employees, officers, directors or consultants of the Company or its
subsidiaries pursuant to an agreement providing, as applicable, a right of first
refusal or a right to repurchase shares upon termination of such service
provider’s employment or services; or (ii) repurchases of Shares in connection
with the settlement of disputes with any shareholder.

 

(c)               “Dissolution Event” means: (i) a voluntary termination of
operations; (ii) a general assignment for the benefit of the Company’s
creditors; or (iii) any other liquidation, dissolution or winding up of the
Company (excluding a Liquidity Event), whether voluntary or involuntary.

 

(d)              “Effective Time” means 12:01 a.m. (Vancouver time) on the
Effective Date.

 

(e)               “Exemptions” has the meaning set forth in Section 5(b).

 

(f)               “Coral Health Platform” means the software applications
developed by the Company or the Nominated Entity comprised of a suite of smart
contracts built on the Ethereum blockchain (or any other suitable blockchain
network determined by the Company).

 

(g)              “Governmental Authority” means any nation or government, any
state or other political subdivision thereof, any entity exercising legislative,
judicial or administrative functions of or pertaining to government, including,
without limitation, any government authority, agency, department, board,
commission or instrumentality, and any court, tribunal or arbitrator(s) of
competent jurisdiction, and any self-regulatory organization.

 

(h)              “International Jurisdiction” has the meaning set forth in
Section 5(a)(iv).

 

(i)               “Laws” means laws, statutes, ordinances, rules, regulations,
judgments, injunctions, orders and decrees.

 

(j)               “Liquidity Event” means a Change of Control or a Listing.

 

(k)              “Listing” means a listing of the Shares on a recognised stock
exchange or other active secondary market.

 

(l)               “Lock-Up Period” means the period commencing on the date of
the Qualifying Token Sale and ending the number of days thereafter specified as
the Lock-Up Period on the first page of this SAFT.

 

(m)             “Nominated Entity” means a company or other organization,
nominated by the Company to operate the Qualifying Token Sale.

 

(n)              “Person” means individual or legal entity or person, including
a government or political subdivision or an agency or instrumentality thereof.

 

(o)              “Platform Launch” means the date of the public launch of the
Coral Health Platform to the public as determined by the Company. Any proof of
concept, minimum viable product, or reduced feature versions of Coral Health
Platform that may be developed and deployed with select customers on an unpaid
or paid trial basis will not constitute the Platform Launch.

 

 

 

 



 3 

 

 

(p)              “Qualifying Token Sale” means a bona fide transaction or series
of transactions, pursuant to which the Company or a Nominated Entity sells
Tokens to the general public.

 

(q)              “SAFT” means an agreement containing a future right to
cryptographic tokens necessary for the operation of the Coral Health Platform,
similar in form and content to this instrument, purchased by Purchasers for the
purpose of funding the Company’s business operations.

 

(r)               “SAFT Shares” means any common shares in the capital of the
Company issued to the Purchaser by the Company in accordance with Section 1(d).

 

(s)               “Securities Rules” has the meaning set forth in Section 5(a).

 

(t)               “Shares” means the shares in the capital of the Company.

 

(u)              “Transfer” includes any sale, exchange, transfer, assignment,
gift, bequest, disposition, mortgage, charge, pledge, encumbrance,
hypothecation, alienation or other transaction, whether voluntary, involuntary
or by operation of law, or any agreement to effect any of the foregoing, whether
in whole or in part, by which the legal title or beneficial ownership of a Token
passes from one Person to another, or to the same Person in a different
capacity; provided, however, a “Transfer” will not include a transfer by the
Person between ERC20 compliant wallet addresses under the sole control of such
Person.

 

(v)              “U.S. Securities Act” has the meaning set forth in Section
5(a)(iii).

 

3.Restrictions on Transfer

 

(a)               Without limiting any trade restrictions that may be imposed by
operation of applicable Securities Rules, until the later of the expiry of the
Lock-Up Period, the Purchaser will not, without the prior written consent of the
Company, Transfer any Tokens issued to the Purchaser pursuant to this SAFT (or
the SAFT Shares, if applicable). The Company is not required to give any reason
for refusing to consent to any Transfer of Tokens (or the SAFT Shares, if
applicable).

 

4.Company Representations

 

(a)               The Company is duly incorporated and validly existing under
the laws of the Province of British Columbia, and has the power and authority to
own, lease and operate its properties and carry on its business as now
conducted.

 

(b)              The execution, delivery and performance by the Company of this
instrument is within the power of the Company and has been duly authorized by
all necessary actions on the part of the Company. This instrument constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity. To
the knowledge of the Company, it is not in violation of: (i) its current Notice
of Articles or Articles; (ii) any material statute, rule or regulation
applicable to the Company; or (iii) any material indenture or contract to which
the Company is a party or by which it is bound, where, in each case, such
violation or default, individually, or together with all such violations or
defaults, could reasonably be expected to have a material adverse effect on the
Company.

 

(c)               To the knowledge of the Company, the performance and
consummation of the transactions contemplated by this instrument do not and will
not: (i) violate any material judgment, statute, rule or regulation applicable
to the Company; (ii) result in the acceleration of any material indenture or
contract to which the Company is a party or by which it is bound; or (iii)
result in the creation or imposition of any lien upon any property, asset or
revenue of the Company or the suspension, forfeiture, or nonrenewal of any
material permit, license or authorization applicable to the Company, its
business or operations.

 

(d)              To the knowledge of the Company, no consents or approvals are
required in connection with the performance of this instrument, other than: (i)
the Company’s corporate approvals; and (ii) any qualifications or filings under
applicable securities laws.

 

(e)               To its knowledge, the Company owns or possesses (or can obtain
on commercially reasonable terms) sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information, processes and other intellectual property rights necessary for its
business as now conducted and as currently proposed to be conducted, without any
conflict with, or infringement of the rights of, others.

 

 

 



 4 

 

 

5.Purchaser Covenants, Representations, and Acknowledgments

 

(a)               The Purchaser represents and warrants to the Company, and
acknowledges that the Company is relying on these representations and warranties
to, among other things, ensure that it is complying with all of the applicable
rules, policies, notices, orders and legislation of any kind whatsoever of any
securities regulatory body having jurisdiction (collectively, the “Securities
Rules”), that:

 

(i).the Purchaser has been advised that this SAFT and the underlying Tokens (and
the SAFT Shares, if applicable) may be considered a security under applicable
Securities Rules;

 

(ii).if the Purchaser is a corporation, the Purchaser is a valid and subsisting
corporation, has the necessary corporate capacity and authority to execute and
deliver this instrument and to observe and perform its covenants and obligations
hereunder and has taken all necessary corporate action in respect thereof, or,
if the Purchaser is an individual, partnership, syndicate, trust or other form
of unincorporated organization, the Purchaser has the necessary legal capacity
and authority to execute and deliver this instrument and to observe and perform
its covenants and obligations hereunder and has obtained all necessary approvals
in respect thereof, and, in either case, upon the Company executing and
delivering this instrument, this instrument will constitute a legal, valid and
binding contract of the Purchaser enforceable against the Purchaser in
accordance with its terms and neither the agreement resulting from such
acceptance nor the completion of the transactions contemplated hereby conflicts
with, or will conflict with, or results, or will result, in a breach or
violation of any law applicable to the Purchaser, any constating documents of
the Purchaser or any agreement to which the Purchaser is a party or by which the
Purchaser is bound;

 

(iii).the Purchaser is an “accredited investor” as such term is defined in
National Instrument 45-106 — Prospectus Exemptions or otherwise qualifies under
Section 2.4 of such instrument as a director or officer of the Company or a
close friend or business associate of a director or officer of the Company, and,
if the Purchaser is a U.S. Person (as that term is defined in Regulation S of
the United States Securities Act of 1933, as amended (the “U.S. Securities
Act”)), then the Purchaser is an “accredited investor” as such term is defined
in Rule 501 of Regulation D under the U.S. Securities Act, and has delivered
originally executed copies of all forms and certificates required by the Company
to comply with applicable Securities Rules, in each case in the form provided by
the Company, concurrently with this instrument

 

(iv).if the Purchaser is resident in or otherwise subject to the Securities
Rules of any jurisdiction outside of Canada and the United States (each, an
“International Jurisdiction”), then: (A) the Securities Rules of the
International Jurisdiction do not require the Company to file a prospectus or
similar document or to register the SAFT or the underlying Tokens or to make any
filings or seek any approvals of any kind from any Governmental Authority in
such International Jurisdiction; and (B) the delivery of this SAFT, and the
issuance of the Tokens (or the SAFT Shares, if applicable) to the Purchaser,
comply with all applicable Securities Rules of the International Jurisdiction,
and will not cause the Company to become subject to any disclosure, prospectus,
registration or reporting requirements under any such Securities Rules;

 

(v).the Purchaser is purchasing the SAFT and the underlying Tokens (and the SAFT
Shares, if applicable) for its own account, not as a nominee or agent, and not
with a view to, or for resale in connection with, the distribution thereof, and
the Purchaser has no present intention of selling, granting any participation
in, or otherwise distributing the same; and

 

(vi).the Purchaser has such knowledge and experience in financial and business
matters that the Purchaser is capable of evaluating the merits and risks of
entering into this SAFT and acquiring the underlying Tokens (or the SAFT Shares,
if applicable), is able to incur a complete loss of the Purchase Amount without
impairing the Purchaser’s financial condition and is able to bear the economic
risk associated therewith for an indefinite period of time.

 

(b)              The Purchaser acknowledges and agrees that because this
instrument is being issued pursuant to the exemptions from the registration and
prospectus requirements under the Securities Rules (“Exemptions”):

 

(i).the Purchaser is restricted from using certain of the civil remedies
available under the applicable Securities Rules;

 

(ii).the Purchaser may not receive information that might otherwise be required
to be provided to the Purchaser under the applicable Securities Rules if the
Exemptions were not being used;

 

 

 



 5 

 

 

(iii).the Company is relieved from certain obligations that would otherwise
apply under the applicable Securities Rules if the Exemptions were not being
used;

 

(iv).that the SAFT and, potentially, the Tokens (or the SAFT Shares, if
applicable) will be subject to such trade restrictions as may be imposed by
operation of applicable Securities Rules which will prevent the Purchaser from
reselling the SAFT or the Tokens (or the SAFT Shares, if applicable) except in
very limited circumstances; and

 

(v).the Purchaser further acknowledges and agrees that it is the Purchaser’s
obligation to comply with the trade restrictions in all applicable jurisdictions
and the Company offers no advice as to those trade restrictions except as
provided for herein. The Purchaser further acknowledges that it may never be
able to resell the SAFT or the Tokens (or the SAFT Shares, if applicable).

 

(c)               The Purchaser acknowledges and agrees that:

 

(i).no securities commission has evaluated or endorsed the merits of the SAFT or
the Tokens (or the SAFT Shares, if applicable) and that the Company has no duty
to tell the Purchaser whether the SAFT or the Tokens (or the SAFT Shares, if
applicable) are a suitable for the Purchaser; and

 

(ii).the Company has not covenanted to register the SAFT or the Tokens (or any
underlying securities which the SAFT or the Tokens are convertible into) under
the U.S. Securities Act and that absent registration, the SAFT and the Tokens
(or any underlying securities which the SAFT or the Tokens are convertible into)
may not be offered for sale, sold or otherwise transferred or assigned, directly
or indirectly, in the United States or to a U.S. Person (as defined under
Regulation S made under the U.S. Securities Act) unless: (i) the sale is to the
Company; (ii) the sale is made pursuant to the exemption from registration under
the U.S. Securities Act provided by Rule 144 thereunder, if applicable, and in
accordance with applicable state securities laws; (iii) with the prior written
consent of the Company, the sale is made pursuant to another applicable
exemption from registration under the U.S. Securities Act and any applicable
state securities laws; or (iv) the SAFT and the Tokens have been registered or
qualified as the case may be under all applicable United States federal and
state securities laws.

 

(d)              The Purchaser understands that there is no guarantee that
Tokens will ultimately be sold in a Qualifying Token Sale for any specific price
per Token, or at all.

 

(e)               The Purchaser acknowledges and agrees that it has been given
the opportunity and has been encouraged to seek independent legal, financial and
tax advice with respect to this instrument.

 

(f)               The Purchaser has acquired sufficient information about the
Company to reach an informed and knowledgeable decision to enter into this SAFT.
The Purchaser understands that the SAFT and the Tokens (and the SAFT Shares, if
applicable) involve risks, all of which the Purchaser fully and completely
assumes, including, but not limited to, the risk that: (i) the technology
associated with the Coral Health Platform will not function as intended; (ii)
the Coral Health Platform and Platform Launch will not be completed; (iii) the
Coral Health Platform will fail to attract sufficient interest from key
stakeholders; and (iv) the Company or the Coral Health Platform may be subject
to investigation and punitive actions from Governmental Authorities. The
Purchaser understands and expressly accepts that the Tokens will be created and
delivered to the Purchaser at the sole risk of the Purchaser on an “AS IS” and
“UNDER DEVELOPMENT” basis. The Purchaser understands and expressly accepts that
the Purchaser has not relied on any representations or warranties made by the
Company outside of this instrument, including, but not limited to, conversations
of any kind, whether through oral or electronic communication, or any white
paper. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE PURCHASER ASSUMES
ALL RISK AND LIABILITY FOR THE RESULTS OBTAINED BY THE USE OF ANY TOKENS AND
REGARDLESS OF ANY ORAL OR WRITTEN STATEMENTS MADE BY THE COMPANY, BY WAY OF
TECHNICAL ADVICE OR OTHERWISE, RELATED TO THE USE OF THE TOKENS.

 

(g)              The Purchaser understands that Purchaser has no right against
the Company or any other Person except in the event of the Company’s breach of
this SAFT or intentional fraud. THE COMPANY’S AGGREGATE LIABILITY ARISING OUT OF
OR RELATED TO THIS INSTRUMENT, WHETHER ARISING OUT OF OR RELATED TO BREACH OF
CONTRACT, TORT OR OTHERWISE, WILL NOT EXCEED THE TOTAL OF THE AMOUNTS PAID TO
THE COMPANY PURSUANT TO THIS SAFT. NEITHER THE COMPANY NOR ITS REPRESENTATIVES
WILL BE LIABLE FOR CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY,
PUNITIVE OR ENHANCED DAMAGES, LOST PROFITS OR REVENUES OR DIMINUTION IN VALUE,
ARISING OUT OF OR RELATING TO ANY BREACH OF THIS SAFT.

 

 

 



 6 

 

 

(h)              The Purchaser understands that the Purchaser bears sole
responsibility for any taxes as a result of the matters and transactions the
subject of this instrument, and any future acquisition, ownership, use, sale or
other disposition of Tokens (or SAFT Shares, if applicable) held by the
Purchaser. To the extent permitted by law, the Purchaser agrees to indemnify,
defend and hold the Company or any of its affiliates, employees or agents
(including developers, auditors, contractors or founders) harmless for any
claim, liability, assessment or penalty with respect to any taxes (other than
any net income taxes of the Company that result from the issuance of this SAFT
or the Tokens (or the SAFT Shares, if applicable) to the Purchaser pursuant to
Section 1 of this SAFT) associated with or arising from the Purchaser’s
acquisition of Tokens (or SAFT Shares, if applicable) hereunder, or the use or
ownership of such Tokens (or SAFT Shares, if applicable).

 

(i)               The Purchaser will at all times maintain control of the
Purchaser’s Wallet and the Purchaser will not share or disclose the account
credentials associated with such wallet with any other Person. If the Purchaser
transfers Tokens into another wallet or vault, the Purchaser will likewise at
all times maintain sole and exclusive control of such other wallet or vault, and
will not share or disclose the account credentials associated with such other
wallet or vault with any other person.

 

6.Procedures for Purchase and Valuation of Purchase Amount.

 

(a)               The Company will accept payment of the Purchase Amount in
Ether (ETH) unless the Company expressly authorizes a payment in other currency.
Purchaser will send ETH to the following wallet address:

 

 

0xDCFc17Bc7342C94AdF2f981460B3571fF805a9d7

 

 

(b)              For purposes of this SAFT, the value of the Purchase Amount
will be deemed to be the U.S. dollar equivalent of the consideration received,
whether the Purchaser pays in Bitcoin, Ether, or other cryptocurrency accepted
by the Company, valued at the Applicable Exchange Rate for Bitcoin, Ether, or
such other cryptocurrency. The term “Applicable Exchange Rate” will mean the
volume-weighted average hourly price of the applicable cryptocurrency across a
selection of three Major Exchanges during the one hour period preceding the
Effective Time; provided, however, that in the event that such exchanges
experience technical issues in such period that affect the accuracy of the
volume weighted average price, the Company will use its commercially reasonable
efforts to determine the volume-weighted average price of the applicable
cryptocurrency. The term “Major Exchanges” will mean exchanges which the Company
determines to have relatively high volume of trades in the applicable
cryptocurrency.

 

7.Miscellaneous

 

(a)               Any provision of this SAFT may be amended, waived or modified
only upon the written consent of the Company and the Purchaser.

 

(b)              Any notice required or permitted by this SAFT will be deemed
sufficient when delivered personally or by overnight courier or sent by email to
the relevant address listed on the signature page, addressed to the party to be
notified at such party’s address listed on the signature page, as subsequently
modified by written notice.

 

(c)               Subject to Section 1(e), the Purchaser is not entitled, as a
holder of this SAFT, to vote or receive dividends or be deemed the holder of
Shares for any purpose, nor will anything contained herein be construed to
confer on the Purchaser, as such, any of the rights of a shareholder of the
Company.

 

(d)              The Purchaser will, and will cause its affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably requested by Company to carry
out the provisions of this SAFT and give effect to the transactions contemplated
by this instrument, including, without limitation, to enable the Company or the
transactions contemplated by this SAFT to comply with applicable laws.

 

(e)               Neither this SAFT nor the rights contained herein may be
assigned, by operation of law or otherwise, by the Purchaser without the prior
written consent of the Company. The Company may assign this SAFT at any time,
without notice, to a Nominated Entity.

 

 

 



 7 

 

 

(f)               In the event any one or more of the provisions of this SAFT is
for any reason held to be invalid, illegal or unenforceable, in whole or in part
or in any respect, or in the event that any one or more of the provisions of
this SAFT operate or would prospectively operate to invalidate this SAFT, then
and in any such event, such provision(s) only will be deemed null and void and
will not affect any other provision of this SAFT and the remaining provisions of
this SAFT will remain operative and in full force and effect and will not be
affected, prejudiced, or disturbed thereby.



 

(g)              The Company and the Purchaser, and any other persons acting on
their behalf, will keep this SAFT in strict confidence and will not use any
information or materials for any purpose other than in considering or in
connection with the transaction contemplated herein, and will not issue any
public statement concerning this SAFT or the transaction contemplated herein
without the other party’s prior written approval.

 

(h)              Each party will be responsible for its own costs in connection
with this SAFT and the transaction contemplated herein.

 

(i)               This SAFT, together with any documents delivered by the
Purchaser hereunder, constitutes the entire agreement between the Company and
the Purchaser with respect to the subject matter hereof, and supersedes and
replaces in its entirety all previous agreements, term sheets and understandings
relating to the matters referred to in this SAFT.

 

(j)               This SAFT may be executed and delivered in any number of
counterparts, each of which when executed and delivered will constitute a
duplicate original, but all the counterparts together will constitute the one
SAFT.

 

(k)              This SAFT, and all rights and obligations hereunder, will be
governed by and construed in accordance with the laws of the Province of British
Columbia, and the courts of the Province of British Columbia will have exclusive
jurisdiction to settle any dispute arising in connection with this SAFT.

 

(l)               The Company will not be liable or responsible to the
Purchaser, nor be deemed to have defaulted under or breached this SAFT, for any
failure or delay in fulfilling or performing any term of this instrument,
including without limitation, launching the Coral Health Platform or
consummating the Platform Launch, when and to the extent such failure or delay
is caused by or results from acts beyond the affected party's reasonable
control, including, without limitation: (i) acts of God; (ii) flood, fire,
earthquake or explosion; (iii) war, invasion, hostilities (whether war is
declared or not), terrorist threats or acts, or other civil unrest; (iv) Law; or
(v) action by any Governmental Authority.

 

(Signature page follows.)

 

 

 

 

 

 

 

 

 



 8 

 

 

IN WITNESS WHEREOF, the undersigned parties have caused this SAFT to be duly
executed and delivered as of the date of last signature below.

 



Coral Health Research & Discovery Inc.   Purchaser’s Signature             __/s/
Andrew Park__________________________   ____/s/ Patrick
Moynihan_________________       Name: Andrew Park  







Name: Patrick Moynihan

Title: Founder/CEO   Title: CEO       Date: January 30, 2018   Date: January 30,
2018                   I am authorized to sign on behalf of the Company.   I am
authorized to sign on behalf of the Purchaser.       Company Email (for Notice):
   









Purchaser Email (for Notice): _______________

info@mycoralhealth.com           Company Address (for Notice):  



Purchaser Address (for Notice):

1090 HOMER ST SUITE 300     VANCOUVER BC V6B 2W9     CANADA    

 

 

 

 

 

 

 

 

 



 9 

 


























